THIRD DIVISION
                             ELLINGTON, P. J.,
                        DILLARD and MCFADDEN, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                 November 16, 2015




In the Court of Appeals of Georgia
 A15A1144. IN THE INTEREST OF J. C., a child.

      MCFADDEN, Judge.

      The mother of J. C. appeals from the juvenile court’s March 5, 2014 order

transferring temporary legal custody of the child, then one-and-a-half years old, from

the mother to the child’s aunt. Because there was not clear and convincing evidence

that at the time of the transfer order the child was presently deprived due to the

mother’s parental unfitness, we reverse.

      Georgia’s former juvenile code applies to this case because it was commenced

in 2013. See generally In the Interest of G. R. B., 330 Ga. App. 693 n. 1 (769 SE2d

119) (2015) (explaining that new juvenile code applies to juvenile proceedings

commenced on and after January 1, 2014, and describing changes made by new

juvenile code pertaining to deprivation proceedings). The former juvenile code
authorized a juvenile court to transfer temporary legal custody of a child from a

parent to one of several enumerated persons or entities if the child was found to be

a deprived child. Former OCGA § 15-11-55 (a) (2) (A).

      A “deprived child” is a child who is “without proper parental care or control,

subsistence, education as required by law, or other care or control necessary for the

child’s physical, mental, or emotional health or morals[.]” Former OCGA § 15-11-2

(8) (A). “[A]n order temporarily transferring custody of a child based on alleged

deprivation must be grounded upon a finding that the child is at the present time a

deprived child, and a finding of parental unfitness is essential to support an

adjudication of present deprivation.” In the Interest of G. S., 279 Ga. App. 89, 92

(630 SE2d 607) (2006) (citations and punctuation omitted; emphasis in original);

accord In re J. C. P., 167 Ga. App. 572, 575-576 (307 SE2d 1) (1983) (on motion for

reconsideration). In other words,

      [t]o authorize even a loss of temporary custody by a child’s parents, on
      the basis of deprivation, the deprivation must be shown to have resulted
      from unfitness on the part of the parent, that is either intentional or
      unintentional misconduct resulting in the abuse or neglect of the child
      or by what is tantamount to physical or mental incapacity to care for the
      child.



                                         2
In the Interest of S. S., 232 Ga. App. 287, 289 (501 SE2d 618) (1998) (citation and

punctuation omitted).

      1. Facts and procedural history.

      Keeping the above standards in mind, we turn to the evidence, which we view

“in the light most favorable to the juvenile court’s judgment to determine whether any

rational trier of fact could have found by clear and convincing evidence that the child

was deprived.” In the Interest of G. S., 279 Ga. App. at 91 (citation and punctuation

omitted).

      Viewed most favorably to the juvenile court’s judgment, the evidence shows

that J. C. was born in Baltimore on September 1, 2012, when the mother was 23 years

old. Before J. C.’s birth, the mother had lived with her own mother, then moved to

Baltimore where she lived at various times with her stepfather (who abused her), with

a former boyfriend, with female friends, and on the streets working as a prostitute. At

the time of J. C.’s birth, the mother lived in a homeless shelter. She did not know with

certainty the identity of J. C.’s father but believed he could have been her stepfather.

      In November 2012, the mother and J. C. moved into the house of the mother’s

sister (“the aunt”) in Georgia. While living with the aunt, the mother engaged in some

cutting behavior. Sometimes she would take J. C. across the street to spend time with

                                           3
neighbors whom the aunt described as “wrong people” because they fought and

drank. Occasionally the aunt would see the mother drink alcohol, but she testified that

the mother did not drink much. However, the mother smoked marijuana and at some

point, at the mother’s request, the aunt provided the mother with a urine specimen for

a drug test. The mother did not get along with the aunt and planned to move back in

with her own mother, but in January 2013 her mother passed away.

      In February 2013, the mother and the aunt got into a verbal argument, leading

the mother to pack her and J. C.’s belongings and leave the house to stay with friends.

The mother had no transportation, the weather was very cold, and the aunt did not

know where the mother was going. The Department of Family and Children’s

Services (“DFCS”) became involved; the appellate record contains sparse details on

this point but does contain an unappealed deprivation order in which the juvenile

court pertinently found

      that [DFCS] received allegations that the child was being neglected due
      to the mother’s mental instability. The mother [had] recently attempted
      to leave [the aunt’s] home in the rain while holding the child after an
      argument with [the aunt]. DFCS and law enforcement arrived at the
      residence and the mother was belligerent and verbally combative. . . .
      The mother admits to cutting herself. She reports that she yells at the
      baby but has never physically harmed him.

                                          4
On March 3, 2013, the mother and DFCS agreed to an “impending danger safety

plan” that did not articulate any specific safety threats but stated that J. C. would live

with the aunt and the mother would have supervised visits with him at the aunt’s

home.

        At a May 14, 2013, adjudicatory hearing the mother, acting pro se, stipulated

that J. C. was deprived.1 (The appellate record does not contain a transcript of that

        1
        The unappealed deprivation order states that the mother waived counsel. From
counsels’ statements at oral argument, it appears that such waivers, negotiated with
DFCS, may be a regular occurrence at adjudicatory hearings in deprivation cases in
some jurisdictions.
       Although the propriety of this waiver of counsel is not raised on appeal, we
note that Georgia law entitled the mother to legal representation, including court-
provided counsel if she were found indigent, and Georgia law required the juvenile
court to ascertain that the mother was aware of this right. Former OCGA § 15-11-6
(b). A waiver of this statutory right to counsel must be both knowing and voluntary,
In the Interest of B. B., 267 Ga. App. 360, 362 (2) (599 SE2d 304) (2004), and it must
be made on the record. In the Interest of J. M. B., 296 Ga. App. 786, 789 (676 SE2d
9) (2009). Proceedings that might lead to the termination of a parent-child
relationship also can implicate due process concerns. See generally Lassiter v. Dept.
of Social Svcs., 452 U. S. 18, 31-32 (II) (C) (101 SCt 2153, 68 LE2d 640) (1981)
(adopting standards for determining whether due process entitled parent to counsel
in termination proceeding).
       The instant case offers an example of the significant, detrimental effect of a
parent’s lack of counsel in deprivation proceedings. In the earlier proceeding the
mother, without benefit of counsel, stipulated that the child was deprived, that the
attendant circumstances (such as alleged cutting behavior) constituted deprivation,
and that the child could be removed from her care for up to a year. These stipulations
have limited to some degree the arguments the mother has been able to make in later
stages of the proceedings, including in this appeal. In fact, the state has emphasized

                                            5
hearing.) On June 6, 2013, the juvenile court entered the above-mentioned

unappealed deprivation order that adjudicated J. C. deprived based on four causes:

“Perpetration      of   Domestic     Violence”;    “Neglect/Lack    of   Supervision”;

“Neglect/Inadequate Housing”; and “Mental/Physical Impairment of Parent.” The

juvenile court ruled that the mother would retain legal custody and control of J. C.

provided that she “comply with the family plan devised by [DFCS2] and follow all

recommendations and referrals to service providers, including, but not limited to:

counseling recommended by [a particular service provider], parenting classes, clean

and suitable housing and psychiatric evaluation[.]” The juvenile court held that the

aunt would have physical custody of J. C. “until such time as the mother complies

with the terms of [the juvenile court’s order]” and that “[p]hysical custody of the child

shall not return to the mother without prior order of this [c]ourt.” The order further

stated that it would “expire on May 14, 2014, unless sooner terminated by [o]rder of

this [c]ourt.”



the mother’s stipulations in its appellate arguments, asserting that, “about six months
prior to the hearing on [DFCS’s] motion to transfer custody, [the mother] had
stipulated to the fact that J. C. was deprived due to her mental instability and
consented to placing him in the physical custody of his maternal aunt.”
       2
           This family plan is not in the appellate record.

                                             6
      The mother did not appeal from this deprivation ruling. We note, however, that

the juvenile court lacked the authority to award physical custody of the child to a

person other than the child’s legal custodian. See In the Interest of A. N., 281 Ga. 58,

59-61 (636 SE2d 496) (2006) (juvenile court addressing issue of temporary custody

was not authorized to impose upon grant of legal custody a condition that physical

custody be given to a party of the court’s choosing, because the concept of legal

custody includes the right to determine where and with whom child shall live); In re

R. R. M. R., 169 Ga. App. 373, 374-375 (1) (312 SE2d 832) (1983) (juvenile court

addressing issue of temporary custody was not authorized to grant one person or

agency legal custody of child and another person or agency physical custody of

child).

      Consequently, in the summer of 2013 J. C. remained living with the aunt and

initially the mother lived in her truck. She briefly lived with a pimp but denied

prostituting for him. She then moved into an agency-operated shelter. The mother

began parenting classes and obtained employment, but in August 2013 she sustained

an injury that prevented her from working.

      On August 16, 2013, a licensed psychologist performed a four-hour

psychological/parental fitness evaluation on the mother. The mother was very candid

                                           7
in their interview. She related that she was the victim of childhood sexual abuse, had

a history of prostitution, and had a history of difficult relationships with abusive

partners. She told the psychologist that she smoked marijuana and consumed two

alcoholic drinks a day. She described a criminal history (a burglary conviction with

a probated sentence and first offender status ) and a history of cutting behavior as a

teenager that she resumed after the argument with the aunt.

      The mother told the psychologist that she had completed parenting classes and

that she had begun anger management classes but had not returned because she did

not like the others in the class and because the leader had said she did not need the

classes. The mother appeared to the psychologist to be amenable to therapy and

making an effort with it.

      The psychologist administered several tests to the mother. These tests reflected

that she had an IQ on the lower end of average but not low enough to mentally impair

her and that she had a high probability for substance abuse and self-medication. She

scored high on tests for trauma, anxiety, depression, and suicidal ideation. Her score

on a child abuse potential inventory reflected that she had personality characteristics

in common with “people who have typically abused a child.” She scored low on an

inventory of parenting aspects, and although she had a reasonable understanding of

                                          8
child rearing and parenting principles, the mother’s expressed intention of using

corporal punishment rather than time-outs to discipline J. C. in the future concerned

the psychologist, in light of her other test scores.

      Based on his interview and the test results, the psychologist diagnosed the

mother with various mental disorders that, in his opinion, affected her functioning

and required immediate treatment. He recommended that J. C. not be returned to his

mother’s care and that she have only supervised contact with him until a therapist

deemed her ready for unsupervised contact.

      After receiving the psychologist’s report, in October 2013, DFCS petitioned

to transfer temporary legal custody of J. C. from the mother to the aunt. The mother,

at that point represented by counsel, moved to dismiss the petition and for a return of

physical custody to her.

      On December 10, 2013, the juvenile court held an evidentiary hearing, at which

the psychologist testified to the findings from his August 2013 evaluation. As

detailed below, various other witnesses testified to actions that the mother had taken

since the juvenile court’s earlier deprivation finding.




                                           9
      A DFCS case manager testified at the hearing that DFCS had developed a case

plan3 for the mother that set goals for her to continue counseling, attend anger

management classes, follow the psychologist’s recommendations, and obtain an

evaluation from a licensed psychiatrist. The case manager described her knowledge

of the mother’s progress in these areas: the mother was in the initial phases of

individual counseling, she had not finished anger management classes but had

expressed her intent to attend a series of classes that had not yet begun, and she had

not yet had a psychiatric evaluation. The case manager explained that the mother was

responsible for finding her own psychiatrist and that DFCS had not referred the

mother to a psychiatrist. The case manager also testified that the mother was working

with a new service provider; the new provider had not given DFCS information about

the mother’s progress and DFCS had not given the new provider the psychologist’s

August 2013 evaluation.

      The DFCS case manager met with the mother regularly. She testified that, at

the time of the hearing, the mother was on medical leave from employment and that

in September 2013 she had moved into a three-bedroom trailer that was clean and had

      3
        It is not clear if this is the “family plan” to which the juvenile court referred
in his earlier deprivation order; in any event, this plan is not part of the appellate
record.

                                           10
room for J. C.; she received help in paying her rent and utilities from the agency that

operated the shelter where she had stayed. The mother lived alone in the trailer,

although sometimes she would have friends visit; the mother introduced her friends

to the case manager using nicknames, and the case manager did not know whether or

not the mother knew the friends’ actual names. The mother had visits with J. C. that

were arranged and supervised by the aunt.

       The case manager testified that, at some point during the late summer of 2013,

a fire erupted while the mother was cooking at the aunt’s house. The mother told the

case manager that she had momentarily entertained the thought of letting the house

burn down but, realizing that J. C. would not have a place to stay, she called the fire

department.

       When asked why DFCS sought the transfer of temporary custody from the

mother to the aunt, the case manager responded: “I feel that Mom is not making any

behavior change in regards to her parenting skills or her child’s well being.” She

noted that the mother blamed others for DFCS’s involvement and had never lived

with J. C. on her own. The case manager testified that the mother had stated she did

not intend to continue a relationship with J. C. if the aunt was given custody of the

boy.

                                          11
      The aunt testified at the hearing that J. C. was living with her, that the mother

visited J. C. regularly, and that the mother attended doctor appointments with the boy.

The aunt had discretion over the visitation schedule. The relationship between the

aunt and the mother was strained, and the aunt testified that the mother had laughed

about the household fire incident. However, the aunt helped the mother move into her

new residence, which the aunt described as livable and clean. The aunt opined that

the mother was unable to care for J. C., noting that the mother had never taken care

of the boy without help from others, she was “not stable,” and she socialized with

undesirable people.

      The juvenile court heard testimony from an employee of the agency that

operated the shelter where the mother had lived in the summer of 2013 and from

which the mother continued to receive support. This witness testified that the mother

had begun parenting classes, had found stable housing, and had begun individual

counseling. She testified that she had seen improvements in the mother’s ability to

manage anger, noting that the mother had “been through a lot that makes people

angry” and describing, as an example of the mother’s improved skills in this area, an

incident “where a resident [of the shelter] tried to actually fight with her, and instead



                                           12
of fighting with the other resident [the mother] came and told the staff and tried to

resolve the situation.” In the agency employee’s opinion, the mother had “evolved.”

      A witness who had become a close friend of the mother in the summer of 2013

testified that she spent time with the mother every day, provided her with some

financial assistance, and regularly took her to therapy and counseling appointments.

She stated that the mother was scheduled to begin anger management classes.

Although the mother spoke about her past cutting behavior, the friend saw no

evidence of current cutting. The friend had observed the mother interact with J. C. at

doctor appointments and the aunt’s house, and she described the two as having a

loving bond. The friend testified to changes she had observed in the mother between

the summer of 2013 and the hearing in December 2013. Initially the mother had been

very angry, but the witness had seen the mother’s personal growth. She had witnessed

the mother get frustrated without losing her temper. The friend testified: “[S]he is a

very loving person. She has a good heart. She . . . did have trust issues but now she

has grown to the point that she does trust. And that’s why I feel like with her that

she’s more like a daughter than just a friend.” The friend stated that the mother had

a positive support system that included her, the family violence agency employee, and



                                         13
a relative. She testified to her belief that the mother was capable of taking care of J.

C. and she committed to help the mother to that end.

      The mother testified at the hearing that, since moving out of the aunt’s house,

she had completed parenting classes and begun counseling. Because J. C. did not live

with her, she was not presently eligible for an in-home parenting class. She had an

appointment for a psychiatric evaluation set for several days after the hearing and was

taking prescribed medication for depression. She had registered for a series of anger

management classes that would begin the following month, and she also was

scheduled to begin substance abuse treatment. The mother presented photographs of

her three-bedroom trailer home, in which she had placed a crib and other items for J.

C. The mother admitted to one instance of cutting behavior since J. C.’s birth. She

admitted to smoking marijuana and described obtaining the drug from strangers

outside of convenience stores. Another witness who administered a drug test to the

mother testified that she had tested positive for marijuana and cocaine.

      At the end of the hearing, the psychologist, who had listened to all of the

testimony, returned to the stand and testified that the mother “appears [to be] in a very

similar situation” as she was when he evaluated her four months earlier, if not a worse

situation due to the positive drug test, although he acknowledged that the mother had

                                           14
developed a support network and begun taking medication for her psychological

conditions. He had not had further contact with the mother after the August 2013

evaluation, and he testified that he did not “know for sure” whether her parental

fitness had improved or her scores would have changed on the assessment tests he

had previously administered. The psychologist testified that he had concerns about

J. C. being returned to his mother’s care because, without counseling, the mother’s

condition would not improve. He also testified that the aunt should not supervise

contact between the mother and J. C.

      On March 5, 2014, the juvenile court entered the order at issue on appeal. In

that order, the juvenile court found that J. C. remained deprived “as previously found

by this [c]ourt on May 14, 2013, [and] that the [m]other has not yet remedied her

issues that resulted in a deprivation finding in May 2013[.]” The juvenile court denied

the mother’s motion to dismiss and her motion for a return of physical custody, and

instead transferred temporary legal custody of J. C. from the mother to the aunt. The

mother appeals from this order.

      2. Present deprivation.

      As stated above, for a transfer of even temporary legal custody of J. C. from the

mother to the aunt, DFCS was required to show by clear and convincing evidence that

                                          15
J. C. was presently deprived. See In the Interest of G. S., 279 Ga. App. at 91. In his

March 5, 2014, order the juvenile court found J. C. deprived because the mother had

not remedied the causes of deprivation identified in the earlier deprivation order. See

generally In the Interest of M. T. F., 318 Ga. App. 135, 145-146 (1) (733 SE2d 432)

(2012) (where child is not in parent’s physical custody, DFCS may show present

deprivation by showing that, if child were returned to parent at time of hearing, child

would be deprived). Those causes were: “Perpetration of Domestic Violence”;

“Neglect/Lack of Supervision”; “Neglect/Inadequate Housing”; and “Mental/Physical

Impairment of Parent.” We must view the earlier, unappealed deprivation order as

establishing that those causes of deprivation existed at the time of the earlier order.

See In the Interest of P. D. W., 296 Ga. App. 189, 192 (1) (a) (674 SE2d 338) (2009)

(unappealed order adjudicating child deprived binds parent to finding that at time of

order child was deprived for reasons given therein). Present deprivation “may be

established by showing that the conditions upon which an earlier finding of

deprivation was based still exist[ed] at the time of the termination hearing.” In the

Interest of M. T. F., 318 Ga. App. at 146 (1) (citations omitted).

      The appellate record, however, offers little meaningful insight into the

conditions giving rise to the prior deprivation findings, which the juvenile court

                                          16
entered after a hearing at which the mother stipulated to deprivation without the

benefit of counsel. The paucity of the record on this point hampers our ability to

determine whether there is evidence that those conditions still existed at the time of

the deprivation ruling at issue in this appeal. As detailed below, the record, as it

exists, does not contain clear and convincing evidence to support the trial court’s

conclusion that, in December 2013, J. C. remained presently deprived.

      (a) Perpetration of domestic violence.

      The record does not contain clear and convincing evidence that the mother had

continued to perpetrate domestic violence. To begin with, the record does not clearly

identify the victim of the domestic violence that the juvenile court found the mother

to have perpetrated in the May 2013 order. That order refers to the argument between

the mother and the aunt and also states that the mother had yelled at the infant J. C.,

but the order does not describe any acts of violence and the aunt made clear in her

later testimony that her argument with the mother was not physical but was “just

words.”

      Regardless of the identity of the victim of the domestic violence initially found

by the juvenile court, the record contains no evidence whatsoever that the mother had

continued to perpetrate domestic violence against anyone. At the time of the

                                          17
December 2013 hearing, the mother lived alone, there is no evidence that she was

involved in a romantic or sexual relationship with anyone, and there is no evidence

that she had engaged in any violent acts whatsoever toward the aunt, toward J. C., or

toward any other person. At most, the evidence showed that when the household fire

erupted the mother briefly entertained the thought of letting the house burn down but

did not act on this thought. Even if the mother’s initial thought regarding the fire

could be construed as an act of “domestic violence,” it was a single incident that does

not support a finding of present deprivation. See In the Interest of H. B., 324 Ga. App.

36, 38 (1) (749 SE2d 38) (2013) (single incident of domestic violence did not

demonstrate deprivation).

      (b) Neglect/lack of supervision.

      The record does not contain clear and convincing evidence that, in December

2013, J. C. was deprived due to lack of supervision. The record does not describe the

circumstances that the juvenile court found to constitute lack of supervision in the

spring of 2013, and consequently we cannot determine whether there was evidence

that those circumstances still existed. Similarly, although the psychologist’s August

2013 written report included “neglect of child – perpetrator” as one of his diagnostic

impressions of the mother, neither his report nor his testimony identified the specific

                                          18
circumstances that resulted in that diagnosis, and thus we cannot determine if those

circumstances persisted in December 2013.

      The juvenile court’s order also does not explain how the mother would fail to

supervise J. C. if he were returned to her care. The order included some factual

findings critical of the mother’s previous lifestyle, including her cutting behavior, the

time she spent with undesirable persons, and her working as a prostitute. But we

discern from the record “no evidence of abuse or abandonment,” In the Interest of E.

M., 264 Ga. App. 277, 281 (590 SE2d 241) (2003) (citations omitted), and the

juvenile court did not explain whether or how the mother’s earlier behaviors would

lead to a failure to supervise the boy. Cf. In the Interest of D. E. K., 236 Ga. App. 574,

577-578 (512 SE2d 690) (1999) (evidence of, among other things, mother’s transitory

lifestyle, previous drug use, and relationship with abusive husband did not amount

to clear and convincing evidence that child was deprived, where uncontroverted

evidence showed that mother had cared for child to best of her ability and child’s

basic physical, mental, and emotional needs had been met). Moreover, there was no

evidence that these behaviors persisted at the time of the hearing. While the juvenile

court noted that the mother had left the aunt’s house with J. C. in inclement weather

(the act that apparently led to the involvement of DFCS), there was no evidence that

                                           19
this was anything other than an isolated episode or that J. C. suffered any emotional

or physical harm from it. See In the Interest of H. B., 324 Ga. App. at 38 (1). Finally,

while the juvenile court’s order stressed the mother’s continued drug use and the fact

that she obtained marijuana from strangers, again there was no evidence that her drug

use caused J. C. any emotional or physical harm. See In the Interest of M. L. C., 249

Ga. App. 435, 437 (2) (548 SE2d 137) (2001) (reversing finding of deprivation and

transfer of temporary custody where there was “little evidence of record indicating

how the parents’ drug use affected [the child]”).

      However, there was evidence that the mother was taking steps to care for J.

C.’s needs by establishing an appropriate residence, accompanying him on doctor

visits, and attending parenting classes. See In the Interest of G. S., 279 Ga. App. at

93 (noting evidence that mother was taking steps to care for child’s needs, including

scheduling dental and medical appointments, in finding there was not clear and

convincing evidence of deprivation). Under these circumstances, there was not clear

and convincing evidence that J. C. was presently deprived due to the mother’s failure

to supervise him.

      (c) Neglect/inadequate housing.



                                          20
      The record does not contain clear and convincing evidence that, in December

2013, the mother had inadequate housing for J. C. To the contrary, the undisputed

evidence showed that the mother had obtained suitable housing in the form of a three-

bedroom trailer that was clean and livable and contained necessities for the child. See

In the Interest of E. M., 264 Ga. App. at 281.

      (d) Mental/physical impairment of parent.

      In both its appellate brief and at oral argument the state emphasized the

mother’s alleged mental impairment as the primary reason to affirm the juvenile

court’s ruling. Even if we were to find clear and convincing evidence sufficient to

sustain the juvenile court’s finding of deprivation caused by mental impairment, that

evidence would not support affirming the judgment. The erroneous findings of the

juvenile court discussed above would necessitate a remand. See In the Interest of E.

R. D., 172 Ga. App. 590 (323 SE2d 723) (1984) (after setting aside as clearly

erroneous a finding of the juvenile court that the record did not support, reversing a

deprivation order and remanding it to the juvenile court for further proceedings

because the appellate court could not “determine whether the juvenile court would

have found clear and convincing evidence of deprivation based upon the remaining

evidence before it”) (citation and punctuation omitted). But as detailed below, the

                                          21
record does not contain clear and convincing evidence sufficient to support mental

impairment as a cause of present deprivation.

      In determining whether a child is a “deprived child” under former OCGA § 15-

11-2 (8) (A), a court may consider “[a] medically verifiable deficiency of the parent’s

physical, mental, or emotional health of such duration or nature as to render the

parent unable to provide adequately for the physical, mental, emotional, or moral

condition and needs of the child.” Former OCGA § 15-11-94 (b) (4) (B) (i). See In

the Interest of C. D. E., 248 Ga. App. 756, 764 (2) (546 SE2d 837) (2001). Although

the psychologist opined that the mother had “significant health issues that could

negatively affect her ability to parent,” for several reasons we find that his opinion

was not clear and convincing evidence that the mother had a medically verifiable

mental health deficiency of such duration or nature as to render her unable to provide

adequately for J. C.

      The psychologist’s opinion did not establish how his diagnostic impressions

of the mother related to a finding that the child was deprived. See id. As to many of

the diagnostic impressions, there was “no discussion of how [they were] relevant to

the mother’s ability to parent her child.” In the Interest of K. S., 271 Ga. App. 891,

893 (611 SE2d 150) (2005). While the psychologist’s written report contained a list

                                          22
of “significant issues impairing [the mother’s] ability to parent,” neither the list nor

the psychologist’s testimony about that list demonstrated the necessary link between

a verifiable mental health deficiency and an inability to provide adequately for the

child. The psychologist “did not . . . testify as to the effect of the [mother’s conduct]

on [J. C.] or state that [he] had been harmed by his [mother’s] actions . . . at any other

time [and he] gave no specific example of the effect of [the mother’s] behavior on the

child.” In the Interest of C. L. Z., 283 Ga. App. 247, 248 (641 SE2d 243) (2007)

(reversing deprivation finding). Compare In the Interest of M. E., 265 Ga. App. 412,

416-417 (1) (593 SE2d 924) (2004) (clear and convincing evidence authorized

juvenile court to find child deprived based upon mother’s lack of mental ability to

care for child where mother’s multiple mental health diagnoses had manifested in her

fixating on idea that father had abused child, in her repeatedly taking child to health

care providers with unsubstantiated claims of sexual abuse, in her possibly having

harmed child in order to support abuse allegations, and in her having emotionally

abused child by failing to control anger).

      Some of the items on the significant issues list – for example, that the mother

has been “[d]iagnosed with Intermittent Explosive Disorder” – merely restated

diagnostic impressions without addressing whether or why these conditions were of

                                           23
such duration or nature as to render the mother unable to parent. Some of the items

on the significant issues list – for example, that the mother had an “[i]ncomplete case

plan”4 – did not necessarily follow from any of the specific diagnostic impressions.

Some of the items on the significant issues list – for example, that the mother had

“[n]o place of her own” and had “[e]ngag[ed] in prostitution while caring for her

child” – either directly conflicted with or were not supported by the evidence of

record; the undisputed evidence showed that by the time of the hearing the mother did

have her own housing, and while there was evidence that the mother had prostituted

herself before J. C. was born and briefly had lived with a pimp after the juvenile court

removed J. C. from her care, there was no evidence that she had prostituted herself

during any time when the child was in her care. The psychologist admitted at the

hearing that he did not know when the prostitution had occurred. Despite the


      4
        It is important to note that the “case plan” to which the psychologist referred
– which is not in the record – could not have been a reunification plan, because at the
time the child was in the legal custody of the mother. In any event, at the time the
psychologist identified “incomplete case plan” as a significant issue, no more than a
few months had passed since the plan’s development, and there was undisputed
evidence at the hearing that the mother had actively worked toward the plan’s goals.
Cf. In the Interest of J. H., 310 Ga. App. 401, 403-404 (713 SE2d 472) (2011)
(reversing juvenile court’s determination that child was deprived where, among other
things, there was “no evidence that [mother’s] failure to readily accept [DFCS’s]
advice and assistance resulted in any harm to [the child]”).

                                          24
incompleteness and inaccuracy of the lists found in the psychologist’s written report,

the juvenile court repeated much of them verbatim in his final order as findings of

fact supporting the conclusion that J. C. was deprived. See generally In the Interest

of C. D. E., 248 Ga. App. at 763 (2) (juvenile court’s inclusion in order of allegations

unsupported by evidence suggests that court’s ultimate conclusion that children were

deprived was based on a flawed view of facts).

      Even more significantly, the concerns that the psychologist raised in his written

report and emphasized in his hearing testimony centered primarily on the mother’s

past experiences and possible future actions, not on her present ability to care for J.

C. The psychologist testified that his “two biggest concerns” were the mother’s

“ability to control herself from hurting [J. C. and] her previous tendency to pick

abusive people to be with.” But a transfer of even temporary custody from a parent

must be due to present deprivation. In the Interest of G. S., 279 Ga. App. at 92.

Evidence of a parent’s past conduct and the possibility of future deprivation does not

support a transfer of custody. See In the Interest of G. R. B., 330 Ga. App. 693, 701

(769 SE2d 119) (2015) (concern over risk that parents – who had troubled, violent

relationship – might reunite in future was not evidence of present deprivation); In the

Interest of D. L. T. C., 299 Ga. App. 765, 770 (1) (684 SE2d 29) (2009) (while

                                          25
“courts may consider past conduct when determining whether deprivation is likely to

continue, . . . a finding of parental unfitness must be based on present circumstances”)

(citation and punctuation omitted). See generally In the Interest of C. D. E., 248 Ga.

App. at 765-766 (2) (distinguishing between future risk and present danger). This is

particularly true where, as here, there is no showing of any previous physical or

emotional harm to the child. See In the Interest of H. S., 285 Ga. App. 839, 842 (648

SE2d 143) (2007) (reversing award of temporary custody from father to other

relatives; despite some evidence of instance of domestic violence between parents,

there was no evidence that child suffered any emotional or physical harm). Compare

In the Interest of T. S., 310 Ga. App. 100, 103 (1) (712 SE2d 121) (2011) (finding

sufficient evidence of deprivation where mother, who was in anger management

counseling, twice previously had injured children, and psychologist working with

mother testified that it was unwise to return children to her until she sought further

counseling); In the Interest of R. M., 276 Ga. App. 707, 716 (624 SE2d 182) (2005)

(while children’s future risk of contracting tuberculosis from parents might not have

constituted deprivation under different circumstances, where another child in the

household already had died from the disease and parents nevertheless had refused to

comply with treatment to mitigate risk, there was evidence of present deprivation).

                                          26
      Consequently, the mother’s history of choosing abusive partners, and the

psychologist’s concern that she might choose another abusive partner in the future,

did not demonstrate J. C.’s present deprivation. See In the Interest of C. D. E., 248

Ga. App. at 761-762 (1) (possibility that mother, who was a past victim of domestic

violence, might enter into another abusive relationship in the future was not a ground

for taking custody of child away from her). Likewise, the psychologist’s concerns that

the mother’s psychological makeup and past childhood trauma might predispose her

to harm J. C. in the future did not support a finding of present deprivation, where

there was no evidence that the mother had ever actually harmed the child. See id. at

765-767 (2) (reversing deprivation finding despite psychologist’s report that father,

who had a bipolar diagnosis, was a “walking time bomb” who presented a risk of

danger to his children).

      The psychologist also testified that he was concerned that the mother’s drug

use would impair her ability to parent J. C., stating that “if you have trouble

controlling your anger and you’re high, then that’s a major issue[.]” But again, the

psychologist based this recommendation on a concern that the mother might harm J.

C. in the future, although there was no evidence that she had at any time harmed the



                                         27
child in connection with her drug use. See In the Interest of M. L. C., 249 Ga. App.

at 437 (2).

      Without question, the evidence, including the psychologist’s opinion, depicted

a mother who is struggling with significant mental and emotional challenges. But

“[t]he right to the custody and control of one’s child is a fiercely guarded right in our

society and in our law. It is a right that should be infringed upon only under the most

compelling circumstances.” In the Interest of G. S., 279 Ga. App. at 94 (citation and

punctuation omitted). The evidence in this case showed that the mother had never

physically or emotionally harmed her child and that she was working to overcome her

mental and emotional challenges. A concern – however well-founded – that she might

not succeed in overcoming those challenges simply did not establish by clear and

convincing evidence the present deprivation required to remove the child from her

custody. Accordingly, we reverse the order transferring temporary legal custody of

J. C. from the mother to the aunt. (In doing so, we note that the earlier order giving

physical custody to the aunt has expired.)

      Judgment reversed. Dillard, J., concurs; Ellington, P. J., concurs in the

judgment only.



                                           28